USCA11 Case: 20-10444     Date Filed: 05/07/2021   Page: 1 of 8



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10444
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:99-cr-00028-TJC-PRL-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ANTHONY BERNARD WILCOX,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                                (May 7, 2021)

Before JILL PRYOR, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
              USCA11 Case: 20-10444          Date Filed: 05/07/2021   Page: 2 of 8



          Anthony Wilcox, a federal prisoner, appeals the district court’s denial of his

motion to reduce his sentence under § 404 of the First Step Act of 2018.1 Because

it is unclear whether the district court’s ruling may have been influenced by a

mistake of law, we vacate the court’s order and remand for further proceedings

consistent with this opinion.

                                                  I.

          In 2000, a jury found Wilcox guilty of one count each of conspiracy to

distribute crack cocaine, in violation of 21 U.S.C. § 846, and possession with intent

to distribute crack cocaine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.

Based on Wilcox’s criminal history and his stipulation that his offenses involved

345.1 grams of crack cocaine, his statutory sentencing range was 20 years to life.

21 U.S.C. § 841(a)(1), (b)(A)(iii) (1994). The district court imposed a sentence of

292 months’ imprisonment followed by 10 years’ supervised release.

          In December 2018, Congress enacted the First Step Act, which permits a

district court that sentenced a defendant for a “covered offense” to “impose a

reduced sentence as if sections 2 and 3 of the Fair Sentencing Act . . . were in

effect at the time the covered offense was committed.” First Step Act § 404(b).

The statute defines “covered offense” as “a violation of a Federal criminal statute,

the statutory penalties for which were modified by section 2 or 3 of the Fair


1
    Pub. L. 115-391, 132 Stat. 5194 (“First Step Act”).
                                                  2
           USCA11 Case: 20-10444       Date Filed: 05/07/2021    Page: 3 of 8



Sentencing Act,” that was committed before the effective date of the Fair

Sentencing Act of 2010. Id. § 404(a). As relevant here, § 2 of the Fair Sentencing

Act changed the quantity of crack cocaine necessary to trigger a 10-year

mandatory minimum sentence from 50 grams to 280 grams and the quantity

necessary to trigger a 5-year mandatory minimum from 5 grams to 28 grams. Fair

Sentencing Act § 2(a)(1)–(2).

      In February 2019, Wilcox filed a pro se motion for a reduction in his

sentence pursuant to § 404 of the First Step Act. At Wilcox’s request, the district

court directed the probation officer to prepare a memorandum regarding Wilcox’s

eligibility for a First Step Act sentence reduction. The probation officer provided a

memorandum stating that Wilcox was not eligible for a reduction in his sentence

because “application of the Fair Sentencing Act [did] not reduce the applicable

penalties” for an offense like Wilcox’s that involved more than 280 grams of crack

cocaine.

      Wilcox then filed a counseled brief arguing, among other things, that he was

eligible for relief based on his statutes of conviction rather than the actual drug

quantity involved in his crime. The government responded that Wilcox was not

eligible for a sentence reduction, and even if he was eligible, the First Step Act did

not “undermine” the district court’s original “well-reasoned, below-guidelines

sentence.”


                                           3
          USCA11 Case: 20-10444        Date Filed: 05/07/2021   Page: 4 of 8



      The district court denied Wilcox’s motion in a short order, stating that it had

“carefully reviewed the underlying circumstances of Mr. Wilcox’s case,” and that,

regardless “of whether Mr. Wilcox is eligible for a sentence reduction under the

First Step Act (a disputed issue), the Court declines to exercise its discretion to do

so in this case.”

      Wilcox timely appealed. On appeal, the parties agree—correctly—that

Wilcox is eligible for a sentence reduction under the First Step Act, but they

dispute whether the district court abused its discretion in denying Wilcox’s motion

without explanation as a matter of discretion.

                                          II.

      We review de novo whether a district court had the authority to modify a

prisoner’s sentence under § 404 of the First Step Act. United States v. Jones, 962

F.3d 1290, 1296 (11th Cir. 2020). We review the district court’s denial of an

eligible movant’s request for a reduced sentence under the First Step Act for an

abuse of discretion. Id. An abuse of discretion can occur where the district court

applies an incorrect legal standard, follows an incorrect procedure, bases its

decision on clearly erroneous facts, or commits a clear error in judgment. See id.

at 1304; United States v. Brown, 415 F.3d 1257, 1266 (11th Cir. 2005).

      After the district court denied Wilcox’s First Step Act motion, we issued a

published opinion interpreting § 404 of the First Step Act. See Jones, 962 F.3d


                                           4
          USCA11 Case: 20-10444       Date Filed: 05/07/2021   Page: 5 of 8



1290. We explained that § 2 of the Fair Sentencing Act “modified the statutory

penalties for crack-cocaine offenses that have as an element the quantity of crack

cocaine provided in subsections 841(b)(1)(A)(iii) and (B)(iii).” Id. at 1298. This

means that a prisoner was sentenced for a “covered offense” within the meaning of

the First Step Act if he was sentenced for an offense that triggered one of those

statutory penalties. Id. at 1298, 1301. The actual amount of drugs involved in the

movant’s offense beyond the amount that triggered the applicable statutory penalty

is not relevant to whether he was convicted of a covered offense. Id. at 1301–02.

      Under § 404 of the First Step Act, a district court may impose a reduced

sentence for a movant who was sentenced for a covered offense “as if” section 2 of

the Fair Sentencing Act were in effect when the movant committed his offense.

First Step Act § 404(b). This “as if” provision imposes two additional limitations.

First, the district court cannot reduce a sentence where the movant received the

lowest statutory penalty that would also be available to him under the Fair

Sentencing Act. Jones, 962 F.3d at 1303. Second, in determining what a movant’s

statutory penalty would have been under the Fair Sentencing Act, the district court

is bound by a previous drug-quantity finding that was used to determine the

movant’s statutory penalty at the time of sentencing. Id.

      Applying these principles, the district court was authorized to reduce

Wilcox’s sentence under the First Step Act, as the government now concedes.


                                          5
          USCA11 Case: 20-10444       Date Filed: 05/07/2021   Page: 6 of 8



Wilcox has a “covered offense” because he was sentenced for drug-trafficking

offenses involving 50 or more grams of crack cocaine, which triggered the

penalties in 21 U.S.C. § 841(b)(A)(iii). Based on his criminal history and his

stipulation that his offenses involved 345.1 grams of crack cocaine, his statutory

sentencing range after the Fair Sentencing Act is 20 years to life. 21 U.S.C.

§ 841(a)(1), (b)(A)(iii). Because his current 292-month sentence is higher than the

minimum sentence applicable to him under the Fair Sentencing Act, the district

court was authorized to reduce Wilcox’s sentence under § 404 of the First Step

Act.

       Of course, the fact that the district court was authorized to reduce Wilcox’s

sentence under the First Step Act does not mean that it was required to do so. First

Step Act § 404(c). District courts have “wide latitude” to decide whether and how

much to reduce an eligible defendant’s sentence under the Act. Jones, 962 F.3d at

1304. “In exercising their discretion, they may consider all the relevant factors,

including the statutory sentencing factors, 18 U.S.C. § 3553(a).” Id. District

courts also may consider their previous findings of relevant conduct, including

findings regarding the actual quantity of drugs involved in the movant’s offense.

Id. at 1301.

       Our review of a district court’s decision on a First Step Act motion is

deferential, but “it is not simply a rubber stamp.” United States v. Russell, No.


                                          6
          USCA11 Case: 20-10444       Date Filed: 05/07/2021    Page: 7 of 8



19-12717, 2021 WL 1418288, at *6 (11th Cir. April 15, 2021) (quoting United

States v. Johnson, 877 F.3d 993, 997 (11th Cir. 2017)). The district court must

provide sufficient explanation for its decision “to allow for meaningful appellate

review.” Id. Detailed explanations are not required, but the district court must

provide enough discussion to satisfy us that it considered the parties’ arguments

and had “a reasoned basis” for denying the requested sentence reduction. Id., at *7

(quoting Chavez-Mesa v. United States, 138 S. Ct. 1959, 1966 (2018)). Where the

district court’s order is ambiguous as to whether it understood that it had the

authority to reduce the movant’s sentence, we will vacate the order and remand for

further explanation of the court’s decision. Id., at *6; Jones, 962 F.3d at 1304–05.

      Here, the district court’s order contains no discussion of the relevant facts or

law and makes no reference to any specific argument of either party—aside from

noting the parties’ dispute over Wilcox’s eligibility for a sentence reduction, the

court does not even indicate whether it reviewed the parties’ submissions. On this

record, we cannot discern the basis for the district court’s denial of Wilcox’s First

Step Act motion. Although the district court stated that it would not exercise its

discretion to reduce Wilcox’s sentence regardless of whether he was eligible, we

cannot tell from its order whether it was persuaded by the government’s (incorrect)

argument and the position of the probation officer that Wilcox was not eligible for

a sentence reduction under the First Step Act, and if so, whether that error


                                          7
          USCA11 Case: 20-10444      Date Filed: 05/07/2021   Page: 8 of 8



influenced its decision to deny Wilcox’s motion. Because the record is ambiguous

as to whether the district court’s decision may have been influenced by an error of

law, we vacate its order denying Wilcox’s motion and remand for further

proceedings and explanation.

      VACATED AND REMANDED.




                                         8